



Exhibit 10.1


Description of Compensation of Directors




Each director not employed by First Data Corporation (FDC) or affiliates of
Kohlberg Kravis Roberts & Co. L.P. (KKR) receives the following compensation:


•
An award of common stock valued at $150,000 based on the closing price of FDC
common stock on the date of grant to be made on the date of initial appointment
as a director and at the close of business on the date of each subsequent FDC
Annual Shareholder Meeting.



•
An annual retainer of $85,000 to be paid in quarterly installments on the first
business day of each quarter.



Each non-employee director associated with KKR receives an annual cash retainer
of $40,000, payable in semi-annual installments on the first business day of
January and July of each year.


Each Committee Chairperson determined by the Board to be an independent director
receives an annual retainer of $25,000, payable in quarterly installments on the
first business day of each calendar quarter.


All cash compensation may be deferred under the First Data 2008 Non-Employee
Director Deferred Compensation Plan at the election of each director. All
amounts deferred will accrue earnings based on the performance of First Data’s
Class A common stock and are paid to the director upon termination of the
director’s service, subject to acceleration of the payout under certain
circumstances.







